Order of disposition, Family Court, Bronx County (Carol A. Stokinger, J.), entered on or about July 17, 2007, which, upon a finding of mental illness, terminated respondent mother’s parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The finding that respondent was mentally ill and that she is, by reason of such illness, presently and for the foreseeable future, unable to properly and adequately care for the child, was supported by clear and convincing evidence, which included medical records and unrebutted expert testimony (see Matter of Hime Y., 52 NY2d 242 [1981]; Matter of Mitchell Randell K., 41 AD3d 119 [2007]; Social Services Law § 384-b [4] [c]; [6] [a]). That the psychologist had not seen respondent for six months prior to the fact-finding hearing does not require a different result as he provided detailed testimony to support his conclusions and had considered respondent’s long mental health history (see Matter of Robert K., 56 AD3d 353 [2008]).
Respondent’s claim, raised for the first time on appeal, that the appointment of a guardian ad litem was necessary during the proceedings, is unavailing. There is no indication that she did not understand the nature of the proceedings or was “incapable of adequately prosecuting or defending [her] rights” (CPLR *5041201; see Matter of Philip R., 293 AD2d 547, 548 [2002]). Concur—Mazzarelli, J.P., Saxe, Nardelli, Renwick and Freedman, JJ.